PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



LAVELLE C. SANDERS,                             )
                                                )     CASE NO. 1:18CV1941
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
ANDREW M. SAUL,1                                )
COMMISSIONER OF                                 )
SOCIAL SECURITY                                 )
                                                )     MEMORANDUM OF OPINION
               Defendant.                       )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Lavelle Sanders’s applications for

disability insurance benefits (“DIB”) and supplemental security income (“SSI”) after a hearing in

the above-captioned case. That decision became the final determination of the Commissioner of

Social Security when the Appeals Council denied the request to review the ALJ’s decision. The

claimant sought judicial review of the Commissioner’s decision, and the Court referred the case

to Magistrate Judge Thomas M. Parker for preparation of a report and recommendation pursuant

to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). On June 5, 2019, the magistrate judge submitted a

Report & Recommendation (ECF No. 15) recommending that the Court affirm the




       1
          Nancy A. Berryhill was the original Defendant. She was sued in an official
capacity as a public officer. On June 17, 2019, Andrew M. Saul became the
Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d), Saul’s name has
been automatically substituted as a party.
(1:18CV1941)

Commissioner’s decision as supported by substantial evidence and made pursuant to proper legal

standards.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

due on June 19, 2019. Neither party has filed objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report & Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


   June 20, 2019                               /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                2
